Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-8 are objected to because of the following informalities: In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New). See 714.01(e) and 37 CFR §1.121. Appropriate correction is required.
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/266111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as the DOLzero of both applications is 45-200 µm and the CS at an outermost surface is 400-1400, the ‘111 would intrinsically possess the CS × DOLzero of 4.8 × 104 as claimed in the ‘634.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over DeMartino et al. (US 2017/0022092).
Regarding claims 1 and 4,  DeMartino teaches a crystallized glass substrate (DeMartino para 35) with a surface compressive stress layer (DeMartino para 70), a depth of compression (DOC) which is the point where the stress crosses from a positive (compressive) stress to a negative (tensile) stress, and thus has a stress value of zero (i.e. Applicant’s DOLzero) (DeMartino para 71) of 0.1(t) or greater (DeMartino para 45, 79), where thickness (t) is 1.1 mm or less (DeMartino para 45, 68) which would provide an exemplary DOC of 0.1(1100 µm) = 110 µm, a surface compressive stress (CS) of 400-1200 MPa (DeMartino para 73), and a central stress (CT) of 100-300 MPa (DeMartino para 74). Further, this would provide for embodiments which would overlap with the claimed product of CS and DOLzero-. One of ordinary skill in the art would have considered the invention to have been obvious because the CS × COLzero taught by DeMartino overlaps with the instantly claimed CS × DOLzero and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 2, DeMartino teaches a crystallized glass substrate as above for claim 1. Because DeMartino teaches an exemplary DOC/DOLzero- 110 µm for a glass of 1.1 mm thickness, the value for 2(DOC) would be 220 µm, which is 20% the total thickness of the exemplary glass (DeMartino para 45, 79).
Regarding claim 3, DeMartino teaches a crystallized glass substrate as above for claim 1. DeMartino further teaches a glass composition:
Oxide
Claim 3 in wt%
Instant Application mol% (para)
DeMartino mol% (para)
SiO2
40.0-70.0
43.0-73.0 (80)
60-70 (146)
Al2O3
11.0-25.0
4.0-18.0 (81)
5-28 (147)
Na2O
5.0-19.0
5.0-19.0 (82)
10-20 (151)
K2O
0-9.0
0-9.0 (83)
0-5 (153)
MgO
1.0-18.0
2.0-22.0 (84)
0-15 (149)
CaO
0-3.0
0-3.0 (85)
0-2 (149)
TiO2
0.5-12.0
0.5-11 (86)
0-6 (158)

Further, one of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by DeMartino overlaps with the instantly claimed compositional proportions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 5, DeMartino teaches a crystallized glass substrate as above for claim 1. As DeMartino teaches the same composition as claimed, both regarding oxides and relative proportions, it would be expected to have a ratio of Young’s modulus to specific gravity, both properties tied to material, of 31 or more. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim  6, DeMartino teaches a crystallized glass substrate as above for claim 1. As DeMartino teaches overlapping CS and CT, it would be expected to have embodiments which are within the claimed range of 600-1400 MPa for CS+CT. One of ordinary skill in the art would have considered the invention to have been obvious because the CS and CT taught by DeMartino overlaps with the instantly claimed CS and CT and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 7 and 8, DeMartino teaches a crystallized glass substrate (DeMartino para 35) with a surface compressive stress layer (DeMartino para 70), a depth of compression (DOC) which is the point where the stress crosses from a positive (compressive) stress to a negative (tensile) stress, and thus has a stress value of zero (i.e. Applicant’s DOLzero) (DeMartino para 71) of 0.1(t) or greater (DeMartino para 45, 79), where thickness (t) is 1.1 mm or less (DeMartino para 45, 68) which would provide an exemplary DOC of 0.1(1100 µm) = 110 µm, a surface compressive stress (CS) of 400-1200 MPa (DeMartino para 73), and a central stress (CT) of 100-300 MPa (DeMartino para 74).
One of ordinary skill in the art would have considered the invention to have been obvious because the CS, CT, DOC, and thickness values taught by DeMartino overlaps with the instantly claimed CS, CT, DOC, and thickness values and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/29/22                                                                                                                                                                                                 
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781